Exhibit 10.1






SELLING INVESTOR SUPPORT AGREEMENT


SELLING INVESTOR SUPPORT AGREEMENT (hereinafter referred to as this
“Agreement”), dated as of [●], among Illumina, Inc., a Delaware corporation
(“Parent”) and each of the undersigned stockholders (the “Selling Investors”) of
GRAIL, Inc., a Delaware corporation (the “Company”), set forth on Schedule 1(b)
hereto.


WHEREAS, the Company, Parent, SDG Ops, Inc., a Delaware corporation and wholly
owned subsidiary of Parent (“First Merger Sub”), and SDG Ops, LLC, a Delaware
limited liability company and wholly owned subsidiary of Parent (“Second Merger
Sub”), have entered into an Agreement and Plan of Merger dated as of September
20, 2020 (as it may be amended from time to time, the “Merger Agreement”), which
provides for, among other things, the merger of First Merger Sub with and into
the Company, with the Company continuing as the surviving corporation (the
“Surviving Corporation”) (the “First Merger”), and immediately following the
First Merger and as part of the same overall transaction as the First Merger,
the Surviving Corporation will merge with and into Second Merger Sub, with
Second Merger Sub being the surviving company of the Second Merger (the “Second
Merger” and, together with the First Merger, the “Mergers”), and pursuant to
which all shares of Company Stock issued and outstanding immediately prior to
the Effective Time (other than as provided in Section 2.04(c) of the Merger
Agreement and Appraisal Shares) will be converted into the right to receive the
Merger Consideration;


WHEREAS, each Selling Investor Beneficially Owns and is entitled to vote (or
direct the voting of) the number of shares of Company Stock set forth opposite
such Selling Investor’s name on Schedule 1(b) attached hereto; and


WHEREAS, Parent desires that the Selling Investors agree, and the Selling
Investors are willing to agree, on the terms and subject to the conditions set
forth herein, (i) to not Transfer (as defined below) the Covered Shares (as
defined below), and (ii) to vote or consent with respect to all of the Covered
Shares in a manner so as to facilitate the consummation of the Mergers and the
other Transactions.


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:


1.         Certain Definitions.  Capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement. 
For all purposes of and under this Agreement, the following terms shall have the
following respective meanings:


(a)          “Beneficially Own” means, with respect to any securities, (i)
having “beneficial ownership” of such securities for purposes of Rule 13d-3 or
13d-5 under the Exchange Act (or any successor statute or regulation) or (ii)
having the right to become the Beneficial Owner of such securities (whether such
right is exercisable immediately or only after the passage of time or the
occurrence of conditions) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise.



--------------------------------------------------------------------------------



(b)          “Covered Shares” means, with respect to any Selling Investor, (i)
all shares of Company Stock set forth opposite such Selling Investor’s name on
Schedule 1(b) attached hereto, and (ii) all shares of Company Stock that such
Selling Investor comes to Beneficially Own during the period from the date of
this Agreement through the Expiration Date, together with any voting securities
or instruments of the Company, or other securities or interests exercisable for
or convertible into shares of Company Stock or voting securities or instruments
of the Company, that such Selling Investor comes to Beneficially Own during the
period from the date of this Agreement through the Expiration Date (including by
way of bonus issue, share dividend or distribution, subdivision,
reclassification, recapitalization, consolidation, exchange, readjustment or
other similar transaction or other change in the capital structure of the
Company).


(c)          “Expiration Date” means the earlier to occur of (i) the Effective
Time and (ii) the termination of the Merger Agreement in accordance with its
terms.


(d)          “Transfer” means, with respect to any Selling Investor, that such
Selling Investor sells, pledges, Encumbers, exchanges, assigns, grants an option
with respect to, transfers, tenders or otherwise disposes of its Beneficial
Ownership of Covered Shares.


2.          Agreement Not to Transfer or Encumber.  Each Selling Investor hereby
agrees that, from the date hereof until the Expiration Date, it shall not
Transfer any Covered Shares, cause the conversion of any Covered Shares or
deposit any Covered Shares into a voting trust or enter into any tender, voting
or other agreement or arrangement with any Person with respect to any Covered
Shares or grant a proxy or power of attorney with respect thereto (other than
pursuant to this Agreement or the Drag-Along Consent) or give instructions with
respect to the voting of the Covered Shares in any manner that is inconsistent
with this Agreement or otherwise take any other action with respect to the
Covered Shares that would in any way restrict, limit or interfere with the
performance by the Selling Investors of their obligations hereunder or the
transactions contemplated hereby, including the execution and delivery of the
Written Consent approving the adoption of the Merger Agreement and approving the
Transactions; provided, however, that the Stockholder may Transfer all or any
portion of the Shares to one or more of its controlled Affiliates or a family
member that, prior to such Transfer, executes and delivers to the Parent a
written agreement, in form and substance reasonably acceptable to Parent, to
assume all of the Selling Investor’s obligations hereunder and to be bound by
the terms of this Agreement to the same extent as the Selling Investor is bound
hereunder and to make each of the representations and warranties hereunder in
respect of the Covered Shares transferred as the Selling Investor shall have
made hereunder.  Notwithstanding the foregoing, following the receipt of the
Company Stockholder Approvals, a Selling Investor may cause the conversion of
any shares of Company Class B Common Stock into shares of Company Class A Common
Stock in accordance with the Company’s certificate of incorporation.


3.          Agreement to Consent and Approve.


(a)          Each Selling Investor agrees to execute and deliver the Drag-Along
Consent in such Selling Investor’s capacity as a holder of Company Preferred
Shares, and (ii) to refrain from (x) withdrawing, revoking, rescinding,
modifying or amending in any manner the Drag-Along Consent or (y) modifying or
amending in any manner, or waiving compliance of, the Voting Agreement.


2

--------------------------------------------------------------------------------



(b)          Each Selling Investor hereby irrevocably and unconditionally
agrees, promptly after the Registration Statement (which shall include the
Consent Solicitation Statement) is declared effective by the SEC (and in any
event within five Business Days after notification thereof to such Selling
Investor), to execute and deliver, or cause to be executed and delivered, a
written consent substantially in the form attached hereto as Exhibit A (the
“Written Consent”) approving the adoption of the Merger Agreement and approving
the Transactions, including the Mergers, with respect to all of such Selling
Investor’s Covered Shares.  The Selling Investor’s execution and delivery of the
Written Consent shall be carried out in accordance with the DGCL and the
organizational documents of the Company, so as to ensure that it is duly counted
for purposes of recording the results of such consent.


(c)          Each Selling Investor hereby irrevocably and unconditionally agrees
that, from the date hereof until the Expiration Date, it shall vote or cause to
be voted (including by written consent) all of such Selling Investor’s Covered
Shares (i) in favor of (A) the adoption of the Merger Agreement and the approval
of the Transactions and (B) any amendment to the Company’s certificate of
incorporation or Investor Agreements to the extent contemplated in Section 9.04
of the Merger Agreement and otherwise as is reasonably necessary to permit to,
or assist the Company in, complying with its obligations under Section 9.04 of
the Merger Agreement and (ii) against (A) any Competing Proposal; (B) any
amendment of the organizational documents of the Company which would prevent or
materially delay the consummation of the Transactions, including the Mergers; or
(C) any other action, agreement or transaction involving the Company that would
reasonably be expected to prevent or materially delay the consummation of the
Transactions, including the Mergers.


(d)          Each Selling Investor agrees that, from the date hereof until the
Expiration Date, in the event that a meeting of the stockholders of the Company
is held regarding the Merger Agreement, the Transactions or any of the matters
referred to in Section 3(c), it shall, or shall cause the holder of record of
any of the Covered Shares of such Selling Investor on any applicable record date
to, be present in person or represented by proxy at such meeting or otherwise
cause all Covered Shares of such Selling Investor to be counted as present
thereat for purposes of establishing a quorum, and shall vote all of such
Selling Investor’s Covered Shares at such meeting in accordance with
Section 3(c).


(e)          Except for the delivery of the Written Consent expressly
contemplated by this Agreement, prior to the Expiration Date, no Selling
Investor shall call, seek to call or request the call of any meeting of
stockholders of the Company with respect to any matter relating to the Mergers
or any other Transaction, or take any action by consent relating to the Mergers
or any other Transaction, other than as expressly contemplated by Section 3(c),
whether pursuant to the DGCL, the organizational documents of the Company or
otherwise.


(f)          Notwithstanding anything to the contrary herein, in no event shall
this Section 3 require or be construed so as to require any Selling Investor to
vote or cause to be voted (including by written consent) such Selling Investor’s
Covered Shares in favor of or against any stockholder vote to approve “parachute
payments” (within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder) solicited in
connection with the Transaction.


3

--------------------------------------------------------------------------------



(g)          Notwithstanding anything to the contrary herein, in the event that
a vote or consent of the stockholders of the Company is required in order to
effect an amendment to the Merger Agreement that reduces the amount or changes
the form of consideration payable in respect of each share of Company Capital
Stock in the Mergers or otherwise amends the Merger Agreement in a manner
adverse to the Selling Investor (any such amendment, an “Adverse Amendment”),
the provisions of this Section 3 shall not apply with respect to the Selling
Investor’s vote or consent with respect to such Adverse Amendment (and Selling
Investor shall not be required to vote or consent to such Adverse Amendment);
provided, however, that the term “Adverse Amendments” shall not include the
amendments contemplated in Section 3(c)(i)(B).


4.          Voided Acts. Any (i) Transfer (or purported Transfer) in breach of
this Agreement or (ii) attempt by any Selling Investor to vote, or express
consent or dissent with respect to (or otherwise to utilizing the voting power
of), its Covered Shares in contravention of this Agreement shall be null and
void ab initio.


5.          Agreement Not to Solicit.  Each Selling Investor agrees that it
shall not, and shall cause each of such Selling Investor’s controlled Affiliates
not to, and shall instruct such Selling Investor’s and such Selling Investor’s
controlled Affiliates’ Representatives not to, directly or indirectly,
(a) solicit, initiate seek, or take any other action to facilitate or encourage
the making, submission or announcement of any proposal that constitutes, or
would be reasonably be expected to lead to, any Competing Proposal, (b) enter
into, maintain, continue or participate in any discussions or negotiations with
any Person or entity in furtherance of, or furnish to any Person any information
or otherwise cooperate in any way with respect to, any Competing Proposal,
(c) agree to, approve, endorse, recommend or consummate any Competing Proposal,
(d) enter into, or propose to enter into, any Competing Transaction Agreement,
or (e) resolve, propose or agree, or authorize or permit any Representative to
do any of the foregoing.  Each Selling Investor shall, and each Selling Investor
shall cause such Selling Investor’s controlled Affiliates and use such Selling
Investor’s reasonable best efforts to cause such Selling Investor’s
Representatives to, immediately cease and cause to be terminated any discussions
and negotiations with any Person conducted heretofore with respect to any
Competing Proposal or proposal that would reasonably be expected to lead to a
Competing Proposal.


6.          Commencement or Participation in Actions.  Each Selling Investor
hereby agrees not to commence or join in, and to take all reasonable actions
necessary to opt out of (if applicable), any Action against the Company and/or
its directors and officers (for the avoidance of doubt, participating in the
defense of such Action or any Action to enforce the Drag-Along is not prohibited
by this Section 6) with respect to, any litigation (a) challenging the validity
of, or seeking to enjoin the operation of, any provision of this Agreement or
the Merger Agreement or the exercise of the Drag-Along in connection with the
Transactions or (b) alleging a breach of any fiduciary duty of the Company Board
or its members or any stockholder of the Company in connection with the Merger
Agreement, the Transactions or the transactions contemplated hereby.


4

--------------------------------------------------------------------------------



7.         Appraisal Rights or Rights of Dissent.  Each Selling Investor hereby
waives, and agrees not to exercise or assert, any appraisal or dissenters’
rights it may have or could potentially have or acquire in connection with the
Mergers under Section 262 of the DGCL and otherwise, whether or not such Selling
Investor has previously made a written demand upon the Company and otherwise
complied with the appraisal rights provisions of the DGCL.


8.         Confidentiality.  Each Selling Investor agrees that, for a period of
two years following the Expiration Date, such Selling Investor shall not, and
shall cause its Affiliates, directors, officers, employees and agents not to
divulge or convey to any third party, any of the Company’s confidential
information, other than: (i) any of the Company’s confidential information that
is or becomes generally available to the public other than as a result of an act
or omission by such Selling Investor or its Affiliate, director, officer,
employee or agent, (ii) any information that has been independently developed or
conceived by the Selling Investor or its Affiliates, director, officer, employee
or agent, (iii) is or has been made known or disclosed to the Selling Investor
by a third party without a breach of any obligation of confidentiality such
third party may have to the Company.  Notwithstanding the foregoing, each
Selling Investor shall be permitted to make any such disclosure (a) to its
directors, officers, employees and agents who reasonably need to know such
information and who agree to keep such information confidential and are made
aware of the Selling Investor’s obligations of confidentiality under this
Agreement and (b) to the extent requested by a Governmental Authority or
required by Law or legal process (in which case the Selling Investor will, to
the extent reasonably practicable and legally permissible, provide Parent with
advance notice of such required or requested disclosure, shall use commercially
reasonable efforts to resist such disclosure, and, at the request of Parent,
shall cooperate with Parent to, at Parent’s sole cost and expense, limit or
prevent such disclosure).


9.         Directors and Officers.  Each Selling Investor is entering into this
Agreement solely in its capacity as a Beneficial Owner of Covered Shares, and in
this regard, such Selling Investor shall not be deemed to make any agreement or
understanding in this Agreement in such Selling Investor’s capacity as a
director or officer of the Company, including with respect to Section 7.02 of
the Merger Agreement.  The parties acknowledge and agree that nothing in this
Agreement shall (i) restrict in any respect any actions taken by a Selling
Investor or its designee who is a director or officer of the Company in his or
her capacity as a director or officer of the Company or (ii) be construed to
prohibit, limit or restrict the Selling Investor or its designee from exercising
its fiduciary duties as a director or officer of the Company.


10.       Irrevocable Proxy.


(a)          Each Selling Investor hereby irrevocably grants to, and appoints,
Parent, and any individual designated in writing by Parent, and each of them
individually, as such Selling Investor’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of such Selling
Investor, to vote such Selling Investor’s Covered Shares, or execute a written
consent or grant approval in respect of such Covered Shares, in a manner
consistent with this Agreement from the date hereof until the Expiration
Date, provided, however, for the avoidance of doubt, that such proxy and voting
and related rights are limited to those matters set forth in clauses (b)-(d) of
Section 3, and each Selling Investor shall retain at all times the right to vote
such Selling Investor’s Covered Shares (or to direct how such Covered Shares
shall be voted) in such Selling Investor’s sole discretion and without any other
limitation on any matters not connected with the Transactions.  Each Selling
Investor understands and acknowledges that Parent has entered into the Merger
Agreement in reliance upon such Selling Investor’s execution and delivery of
this Agreement.  Each Selling Investor hereby affirms that the irrevocable proxy
set forth in this Section 10(a) is given to secure the performance of the duties
of such Selling Investor under this Agreement.  Each Selling Investor hereby
further affirms that the irrevocable proxy is coupled with an interest
sufficient in law and such irrevocable proxy is executed and intended to be
irrevocable in accordance with applicable Law and Section 2.09 of the Company’s
bylaws until, and shall not be terminated by operation of Law or upon the
occurrence of any other event other than, the termination of this Agreement
pursuant to Section 19.  Each Selling Investor shall, upon written request by
Parent, as promptly as practicable, execute and deliver to Parent a separate
written instrument or proxy that embodies the terms of this irrevocable proxy
set forth in this Section 10(a).  Each Selling Investor agrees not to grant any
proxy that conflicts with or is inconsistent with the proxy granted to Parent in
this Agreement.


5

--------------------------------------------------------------------------------



(b)          Each Selling Investor hereby revokes (or agrees to cause to be
revoked) any proxies that conflict with or are inconsistent with the proxy
granted to Parent in this Agreement that such Selling Investor has heretofore
granted with respect to the Covered Shares Beneficially Owned by such Selling
Investor, other than any such proxy granted to Parent pursuant to the Drag-Along
Consent and Voting Agreement.


11.       [Reserved].


12.       Representations and Warranties of Parent. Parent hereby represents and
warrants as follows:


(a)       Organization and Qualification. Parent is a legal entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation.


(b)       Authority; Binding Agreement.  (i) Parent has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby, and (ii) the
execution and delivery by Parent of this Agreement and the performance of
Parent’s obligations and the consummation of the transactions contemplated
hereby by Parent have been duly authorized by all necessary action, and no other
actions on the part of Parent (or its board of directors or stockholders) are
necessary to authorize or adopt this Agreement or to consummate the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by Parent, and, assuming this Agreement constitutes a valid and
binding obligation of the Selling Investors, constitutes a valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency (including all
Laws relating to fraudulent transfers), reorganization, moratorium or similar
Laws affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).


(c)          No Conflicts.  None of the execution and delivery by Parent of this
Agreement, the performance by Parent of its obligations hereunder or the
consummation by Parent of the transactions contemplated hereby does or would
reasonably be expected to conflict with or result in a violation or breach of
(i) Parent’s certificate of incorporation or bylaws, (ii) any other contract to
which Parent is a party or by which Parent may be bound, except for violations,
breaches or defaults that, individually or in the aggregate, would not
reasonably be expected to in any material respect impair or adversely affect the
ability of Parent to perform its obligations under this Agreement, or (iii) any
Law applicable to Parent.


6

--------------------------------------------------------------------------------



(d)          No Litigation.  There are no Actions pending or, to the knowledge
of Parent, threatened against Parent, or any Order to which Parent is subject,
except, in each case, for those that, individually or in the aggregate, would
not reasonably be expected to prevent or materially and adversely impair or
otherwise affect the ability of Parent to fully perform its obligations under
this Agreement.


13.       Representations and Warranties of the Selling Investors.  Each Selling
Investor (severally and not jointly) hereby represents and warrants as follows:


(a)          Organization and Qualification.  If such Selling Investor is not an
individual, such Selling Investor is a legal entity duly formed or organized (as
applicable), validly existing and in good standing under the Laws of the
jurisdiction in which it is formed or organized, as applicable.


(b)          Authority; Binding Agreement.  If such Selling Investor is an
individual, he or she has full legal capacity, right and authority to execute
and deliver this Agreement and to perform his or her obligations hereunder and
consummate the transactions contemplated hereby.  If such Selling Investor is
not an individual, (i) such Selling Investor has all requisite power and
authority to execute and deliver this Agreement, to perform such Selling
Investor’s obligations hereunder and to consummate the transactions contemplated
hereby and (ii) the execution and delivery by such Selling Investor of this
Agreement and the performance of such Selling Investor’s obligations and the
consummation of the transactions contemplated hereby by such Selling Investor
have been duly authorized by all necessary action, and no other actions on the
part of such Selling Investor (or its governing body, board of directors,
members, partners, stockholders or trustees, as applicable) are necessary to
authorize or adopt this Agreement or to consummate the transactions contemplated
by this Agreement.  This Agreement has been duly executed and delivered by such
Selling Investor, and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a valid and binding obligation of such Selling
Investor, enforceable against such Selling Investor in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency (including
all Laws relating to fraudulent transfers), reorganization, moratorium or
similar Laws affecting creditors’ rights generally and subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
at law or in equity).


(c)          No Conflicts.  None of the execution and delivery by such Selling
Investor of this Agreement, the performance by such Selling Investor of such
Selling Investor’s obligations hereunder or the consummation by such Selling
Investor of the transactions contemplated hereby does or would reasonably be
expected to conflict with or result in a violation or breach of, or in default
under, (i) if such Selling Investor is not an individual, such Selling
Investor’s articles or certificate of formation, incorporation or organization,
operating agreement, bylaws or comparable organizational documents, as
applicable, each in its currently effective form as amended from time to time,
(ii) any other contract to which such Selling Investor is a party or by which
such Selling Investor may be bound, including any voting agreement or voting
trust, or (iii) any Law applicable to such Selling Investor, except, in each
case, for violations, breaches or defaults that, individually or in the
aggregate, would not reasonably be expected to (x) in any material respect
impair or adversely affect the ability of such Selling Investor to perform such
Selling Investor’s obligations under this Agreement on a timely basis or (y)
prevent or materially delay the consummation of the Transactions.  The
execution, delivery and performance by such Selling Investor of this Agreement,
and the consummation by such Selling Investor of the transactions contemplated
hereby, require no consent or action by or in respect of, or filing with, any
Governmental Authority.


7

--------------------------------------------------------------------------------



(d)          Ownership of Shares.  Such Selling Investor (i) is the lawful
record and Beneficial Owner of the shares of Company Stock set forth opposite
such Selling Investor’s name on Schedule 1(b) attached hereto and has, and at
all times prior to the Expiration Date will have, the sole power to vote (or
cause to be voted), Transfer, or demand or waive any appraisal rights with
respect to, such shares of Company Stock, all of which are free and clear of,
and not subject to, any Encumbrances (other than those (A) created by this
Agreement, (B) applicable to such Selling Investor’s Covered Shares that may
exist pursuant to securities Laws or (C) any proxies that are not required by
Section 10(b) to be revoked and which do not relate to the Mergers, the
Transactions or Competing Proposals) and (ii) as of the date hereof, does not
Beneficially Own or have the right to vote (or cause the voting of) any shares
of any class of Company Stock or other securities of the Company or any interest
therein or any voting rights with respect to any securities of the Company other
than the shares of Company Stock set forth opposite such Selling Investor’s name
on Schedule 1(b) attached hereto.


(e)          [Reserved].


(f)          No Litigation.  As of the date hereof, there are no Actions pending
or, to the knowledge of such Selling Investor, threatened against such Selling
Investor, or any Order to which such Selling Investor is subject, except, in
each case, for those that, individually or in the aggregate, would not
reasonably be expected to (i) prevent or impair or materially delay the ability
of such Selling Investor to fully perform such Selling Investor’s obligations
under this Agreement on a timely basis or (ii) prevent or materially delay the
consummation of the Transactions.


(g)          No Finder’s Fees.  No broker, investment banker, financial advisor,
finder, agent or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission payable by the Company in
connection with this Agreement based upon arrangements made by or on behalf of
such Selling Investor in his, her or its capacity as a stockholder of the
Company.


14.        Disclosure and Communications.


(a)          Each Selling Investor hereby consents to and authorizes the
publication and disclosure of such Selling Investor’s identity and ownership,
this Agreement and the nature of such Selling Investor’s commitments,
arrangements and understandings pursuant to this Agreement and such other
information pertinent to such disclosure, including the filing of this
Agreement, by Parent and the Company in the Registration Statement, Consent
Solicitation Statement or other disclosure document required by applicable Law
to be filed with the SEC or other Governmental Authority in connection with this
Agreement, the Merger Agreement or the Transactions, and agrees to reasonably
cooperate with Parent in connection with such filings.


8

--------------------------------------------------------------------------------



(b)          The Selling Investors shall not issue or make any press release or
public announcement related to this Agreement, the Merger Agreement or the
Transactions, or any other announcement or communication to the employees,
customers or suppliers of the Company or any of its Subsidiaries, in each case
without the approval of Parent, unless required by applicable Law; provided,
that, each Selling Investor may make public statements that do not contain any
information relating to the Transactions that has not been previously announced
or made public in accordance with this Agreement or the Merger Agreement so long
as no such public statement (i) disparages the Transactions, (ii) encourages
other holders of capital stock of the Company to vote against, or withhold their
vote or consent on, the Transactions, including the adoption of the Merger
Agreement, or (iii) encourages other holders of capital stock of the Company to
exercise appraisal rights.


15.        No Ownership Interest.  Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares.  All ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the applicable Selling Investor, and, except as otherwise provided herein,
Parent shall not have any authority to direct any Selling Investor in the voting
or disposition of any Covered Shares.  For the avoidance of doubt, each Selling
Investor shall be entitled to any dividends or other distributions declared by
the Company Board with respect to such Selling Investor’s Covered Shares having
a record date prior to the Effective Time.


16.        [Reserved].


17.        Stop Transfer Instructions.  Each Selling Investor shall not request
that the Company register the Transfer (book-entry or otherwise) of any
certificated or uncertificated interest representing any of such Selling
Investor’s Covered Shares, unless such Transfer is made in compliance with this
Agreement.  Each Selling Investor hereby authorizes Parent to direct the Company
to impose stop orders to prevent the Transfer of any Covered Shares on the books
of the Company in violation of this Agreement.


18.        [Reserved.]


19.        Termination.  This Agreement, and all rights and obligations of the
parties hereunder, shall terminate and shall have no further force or effect
upon the termination of the Merger Agreement in accordance with its terms;
provided, however, that (i) this Section 19 and Sections 1, 14 and 23 shall
survive any termination of the Agreement and (ii) Sections 2, 3, 4, 5, 10 and 17
shall terminate and shall have no further force or effect as of the Expiration
Date.  Notwithstanding the foregoing, nothing set forth in this Section 19 or
elsewhere in this Agreement shall relieve either party hereto from liability, or
otherwise limit the liability of a Selling Investor, for any intentional breach
of this Agreement prior to such termination.


9

--------------------------------------------------------------------------------



20.        Transaction Documents.  Each Selling Investor acknowledges that the
Merger Agreement and the other Transaction Documents may be amended in
accordance with the terms and conditions set forth in the Merger Agreement and
the other Transaction Documents.


21.        Waiver.  Each Selling Investor hereby waives any and all notice,
information and consent requirements, as well as any right of first refusal,
right of first offer, right of first negotiation, right restricting share
transfers, redemption right, co-sale right, registration right, preemptive right
and other similar rights, that may be applicable to, or triggered by, the
Transactions, including the Mergers, the Merger Agreement, the other Transaction
Documents and any of the transactions contemplated thereby that are contained in
the Company’s organizational documents or any contractual obligation between the
Company and such Selling Investor, or under applicable Law.


22.        Release by Selling Investors.


(a)          Effective as of the Effective Time, each Selling Investor, on
behalf of himself, herself or itself and each of his, her or its past, present
and future controlled Affiliates, parent(s) and subsidiary companies,
representatives, and assigns (each, a “Selling Investor Releasing Party” and,
collectively, the “Selling Investor Releasing Parties”) hereby absolutely,
unconditionally and irrevocably releases, acquits and forever discharges the
Company and each of its respective past, present and future controlled
Affiliates, parent(s) and subsidiary companies, joint ventures, predecessors,
successors and assigns, and their respective past, present and future
representatives, investors, equityholders, insurers and indemnitees, firms,
corporations, limited liability companies, partnerships, trusts, associations,
organizations, stockholders, members, managers, directors, officers, employees,
partners, trustees, principals, consultants, contractors, family members, heirs,
executors, administrators, predecessors, successors and assigns (collectively
the “Selling Investor Released Parties”), of and from any and all manner of
action or inaction, cause or causes of action, Actions, Encumbrances,
contractual obligations, promises, liabilities or damages (whether for
compensatory, special, incidental or punitive damages, equitable relief or
otherwise) of any kind or nature whatsoever, past, present or future, at law, in
equity or otherwise (including with respect to conduct which is negligent,
grossly negligent, willful, intentional, with or without malice, or a breach of
any duty, applicable Law or rule), whether known or unknown, whether fixed or
contingent, whether concealed or hidden, whether disclosed or undisclosed,
whether liquidated or unliquidated, whether foreseeable or unforeseeable,
whether anticipated or unanticipated, whether suspected or unsuspected
(“Claims”), which such Selling Investor Releasing Parties, or any of them, ever
have had or ever in the future may have against the Selling Investor Released
Parties, or any of them, in each case, to the extent arising solely as a result
of the ownership or purported ownership of any of Company Stock, Company Stock
Options or other security or interest of the Company and which, in each case,
are based on acts, events or omissions occurring prior to or contemporaneously
with the Effective Time (the “Selling Investor Released Claims”); provided,
however, that the foregoing release shall not release, impair or diminish, and
the term “Selling Investor Released Claims” shall not include, in any respect
(i) the Selling Investor’s right pursuant to the Transaction Documents,
including the right to receive its respective portion of the Merger
Consideration; (ii) any Claims for indemnification, insurance benefits,
reimbursement or advancement of expenses in such Selling Investor Releasing
Party’s capacity as a director, officer or employee of the Company under the
Company’s organizational documents or any indemnification agreement in effect as
of the date hereof (or any fiduciary insurance policy maintained by the Company
or the Surviving Corporation for the benefit of the Selling Investor, or any
indemnification agreements with the Selling Investor or its board designee) with
respect to any act, omission, event or transaction occurring prior to or
contemporaneously with the Effective Time; or (iii) the rights of any Selling
Investor Releasing Party in his or her capacity as an employee of the Company.


10

--------------------------------------------------------------------------------





(b)          Each Selling Investor Releasing Party represents and acknowledges
that he, she or it has read this release and the Merger Agreement and other
Transaction Documents and understands their terms and has been given sufficient
opportunity to review this release and the Transaction Documents and to ask
questions of the Company’s Representatives. Each Selling Investor Releasing
Party further represents that, in signing this release, he, she or it does not
rely, and has not relied, on any representation or statement made by any
Representative of the Company or any other Person with respect to the subject
matter, basis or effect of this release or otherwise, except such express
representations and warranties set forth in the Merger Agreement or this
Agreement.


(c)          Without limiting the generality of Section 22(a), with respect to
the Selling Investor Released Claims, each Selling Investor Releasing Party
acknowledges that he, she or it is familiar with Section 1542 of the Civil Code
of the State of California (“Section 1542”) and hereby expressly waives all
rights under Section 1542 and any similar applicable Law or common law principle
in any applicable jurisdiction prohibiting or restricting the waiver of unknown
claims.  Section 1542 reads as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”


(d)          Notwithstanding the provisions of Section 1542 or any similar
applicable Law or common law principle in any applicable jurisdiction, each
Selling Investor Releasing Party expressly acknowledges that the foregoing
release is intended to include in its effect all Claims within the scope of such
release which any Selling Investor Releasing Party does not know or suspect to
exist in his, her or its favor against any of the Selling Investor Released
Parties (including, without limitation, unknown and contingent Claims), and that
the foregoing release expressly contemplates the extinguishment of all such
Claims (except to the extent expressly set forth in this Section 22).


23.       Miscellaneous and General.


(a)          Amendments; Waivers, Etc.  This Agreement may not be amended,
changed, supplemented or otherwise modified with respect to any Selling
Investor, except upon the execution and delivery of a written agreement executed
by each of Parent and such Selling Investor.  Any agreement on the part of any
party to any waiver or any extension of time for performance shall be valid only
if set forth in an instrument in writing signed on behalf of such party.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Except as otherwise herein provided,
the rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable Law or equity, and the exercise by
a party of any one remedy will not preclude the exercise of any other remedy.


11

--------------------------------------------------------------------------------



(b)        Counterparts; Effectiveness.  This Agreement may be executed in any
number of counterparts (including by facsimile or by attachment to electronic
mail in portable document format (PDF)), each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.


(c)        Governing Law; WAIVER OF JURY TRIAL.


(i)          This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice or
conflict of law provisions or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  All Actions arising out of or
relating to this Agreement or the transactions contemplated hereby shall be
heard and determined exclusively in the Court of Chancery of the State of
Delaware and any state appellate court therefrom within the State of Delaware
((or in the event, but only in the event, that the Court of Chancery of the
State of Delaware does not have subject matter jurisdiction, the Superior Court
of the State of Delaware (Complex Commercial Division) or, if subject matter
jurisdiction over the action or proceeding is vested exclusively in the federal
courts of the United States of America, the United States District Court for the
District of Delaware, and, in each case, the appellate court(s) therefrom).  The
parties hereto hereby (A) irrevocably submit to the exclusive jurisdiction of
the Court of Chancery of the State of Delaware and any state appellate court
therefrom within the State of Delaware ((or in the event, but only in the event,
that the Court of Chancery of the State of Delaware does not have subject matter
jurisdiction, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if subject matter jurisdiction over the action or proceeding is
vested exclusively in the federal courts of the United States of America, the
United States District Court for the District of Delaware, and, in each case,
the appellate court(s) therefrom) for the purpose of any Action arising out of
or relating to this Agreement or the transactions contemplated hereby brought by
any party hereto, (B) irrevocably waive, and agree not to assert by way of
motion, defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above‑named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by the above‑named courts, and (C) agree that such party will not bring
any Action arising out of or relating to this Agreement or the transactions
contemplated hereby in any court other than the Court of Chancery of the State
of Delaware (or in the event, but only in the event, that the Court of Chancery
of the State of Delaware does not have subject matter jurisdiction, the Superior
Court of the State of Delaware (Complex Commercial Division) or, if subject
matter jurisdiction over the action or proceeding is vested exclusively in the
federal courts of the United States of America, the United States District Court
for the District of Delaware).  Service of process, summons, notice or document
to any party’s address and in the manner set forth in Section 23(d) shall be
effective service of process for any such action.


12

--------------------------------------------------------------------------------



(ii)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES HERETO CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS IN THIS SECTION 23(C)(II).


(d)          Notices.  Notices, requests, instructions or other documents to be
given under this Agreement shall be in writing and shall be deemed given, (i) on
the date sent by e-mail of a PDF document if sent during normal business hours
of the recipient, and on the next business day if sent after normal business
hours of the recipient, (ii) when delivered, if delivered personally to the
intended recipient, and (iii) one Business Day later, if sent by overnight
delivery via a national courier service (providing proof of delivery), and in
each case, addressed to a party at the following address for such party:


if to Parent:


 
Illumina, Inc.
5200 Illumina Way
San Diego, California  92122
 
Attention:
Charles E. Dadswell, Senior Vice President and General
Counsel
  Telephone: 858-202-4500   Facsimile: 858-202-4545   Email:
CDadswell@illumina.com     legalnotices@illumina.com


with copies to (which shall not constitute notice):


 
Cravath, Swaine & Moore LLP   Worldwide Plaza   825 Eighth Avenue





13

--------------------------------------------------------------------------------




  New York, NY 10019
 
Attention: Faiza J. Saeed, Esq.  
Ting S. Chen, Esq.   Email: fsaeed@cravath.com  
tchen@cravath.com


if to a Selling Investor, to such Selling Investor at the address corresponding
to such Selling Investor’s name on Schedule 1(b) with copies (which shall not
constitute notice) to the Company (in accordance with Section 11.02 of the
Merger Agreement) and to its counsel:


 
Latham & Watkins LLP   355 South Grand Avenue, Suite 100   Los Angeles,
California  90071-1560
 
Attention: Alex W. Voxman, Esq.  
Andrew Clark, Esq.   Email: alex.voxman@lw.com  
andrew.clark@lw.com


Notice may be given to such other persons or addresses as may be designated in
writing by the party to receive such notice as provided above.


(e)          Entire Agreement.  This Agreement (including any Schedules hereto)
and the Merger Agreement constitute the entire agreement, and supersedes all
other prior agreements, understandings, representations and warranties both
written and oral, among the parties hereto, with respect to the subject matter
hereof.


(f)          Parties in Interest; No Third Party Beneficiaries.  Subject to
Section 23(i), and without relieving any party of any obligation hereunder, this
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and permitted assigns. This Agreement is
not intended to, and does not, confer upon any Person other than the parties
hereto any rights or remedies hereunder.


(g)          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision negotiated in good faith by the parties hereto shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (ii) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not, subject to clause (i) above, be affected by
such invalidity or unenforceability, except as a result of such substitution,
nor shall such invalidity or unenforceability affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction.


14

--------------------------------------------------------------------------------



(h)        Interpretation.


(i)          The Section headings or captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.  Where a reference in
this Agreement is made to a Section or Schedule, such reference shall be to a
Section of or Schedule to this Agreement unless otherwise indicated.  Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The word “or” when used in this Agreement is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”.  All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
statute defined or referred to herein means such statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor statutes.  Any agreement or instrument defined or referred to herein
includes all attachments thereto and instruments incorporated therein.


(ii)          The parties have participated jointly in negotiating and drafting
this Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.


(i)          Assignment.  This Agreement shall not be assignable by operation of
law or otherwise without the prior written consent of each of the parties.  Any
purported assignment in contravention of the preceding sentence shall be null
and void.


(j)          Expenses.  All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense, whether or
not the transactions contemplated by this Agreement or the Merger Agreement are
consummated.


(k)          Specific Performance.  The parties hereto acknowledge and agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at law if any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that monetary
damages, even if available, would not be an adequate remedy therefor.  It is
accordingly agreed that Parent shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the
performance of the terms and provisions hereof in any court referred to in
Section 23(c), without proof of actual damages (and each party hereby waives any
requirement for the security or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity.  The parties further agree not to assert that a remedy of
specific enforcement is an unenforceable, invalid, contrary to applicable Law or
inequitable remedy for any reason, and not to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach or that Parent
otherwise has an adequate remedy at law.


15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  ILLUMINA, INC.          

By:
/s/ Francis deSouza
      Name: Francis deSouza
      Title: President and Chief Executive Officer
 












[Parent Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



 
6 Dimensions Capital, L.P.
 
By: 6 Dimensions Capital GP, LLC
Its: General Partner
         

By:
/s/ Leon Chen       Name: Leon Chen       Title: Director  






 
6 Dimensions Affiliates Fund, L.P.
 
By: 6 Dimensions Capital GP, LLC
Its: General Partner
         

By:
/s/ Leon Chen       Name: Leon Chen       Title: Director  











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Absolute Partners Master Fund Limited          

By:
/s/ Henry Li       Name: Henry Li       Title: Director  













Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.





 
Arch Venture Fund IX Overage, L.P.
 
By: ARCH Venture Partners IX Overage, L.P.
Its: General Partner
 
By: ARCH Venture Partners IX, LLC
Its: General Partner
         

By:
/s/ Mark McDonnell
      Name:
Mark McDonnell
      Title:
Managing Director
 






 
Arch Venture Fund VIII, L.P.
 
By: ARCH Venture Partners VIII, L.P.
Its: General Partner
 
By: ARCH Venture Partners VIII, LLC
Its: General Partner
         

By:
/s/ Mark McDonnell       Name:
Mark McDonnell
      Title:
Managing Director
 











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.





       


/s/ Hal Barron       Hal Barron      

 









Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Biomatics Capital Partners, L.P.          

By:
/s/ Boris Nikolic       Name: Boris Nikolic       Title: Managing Director  











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.





       

 
/s/ Hans Bishop       Hans Bishop      

 











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Bristol-Myers Squibb Company          

By:
s/ David Elkins       Name: David Elkins       Title: Executive Vice President &
CFO  











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



       

 
/s/ Brook Byers       Brook Byers      

 











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Celgene Switzerland LLC          

By:
s/ David Elkins       Name: David Elkins       Title: Executive Vice President &
CFO  











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Creekstone Investment, LLC          

By:
/s/ Paul dauber       Name: Paul Dauber       Title: Manager
 











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



 
Decheng Capital China Life Sciences USD Fund I, L.P.
 
By its General Partner, Decheng Capital China Management I (Cayman)
         

By:
/s/ Xiangmin Cui       Name: Xiangmin Cui       Title: Managing Director  






 
Decheng Capital China Life Sciences USD Fund II, L.P. (as stockholder, and as
Proxyholder for Denlux Diagnostics Invest Inc. and Denlux Capital Inc.)



By its General Partner,
Decheng Capital China Management II (Cayman)
         

By:
/s/ Xiangmin Cui       Name: Xiangmin Cui       Title: Managing Director  










Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Deepbay Holdings Ltd.          

By:
/s/ Alexander West       Name: Alexander West       Title: Director  










Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Denlux Capital Inc.          

By:
/s/ Xiangmin Cui       Name: Xiangmin Cui       Title: Managing Director  




  Denlux Diagnostics Invest Inc.          

By:
/s/ Xiangmin Cui       Name: Xiangmin Cui       Title: Managing Director  











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  The Duane Family Trust          

By:
/s/ Cathy Friedman       Name: Cathy Friedman       Title: Trustee  










Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Explore Investments LLC          

By:
/s/ Paul Dauber       Name: Paul Dauber       Title: Manager
 











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



       

 
/s/ Kaye Foster       Kaye Foster      

 











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



       

 
/s/ Cathy Friedman       Cathy Friedman      

 











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



       

 
/s/ Maykin Ho       Maykin Ho      

 











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Huber Family QTIP Trust U/A/D 09/19/2012          

By:
/s/ Jeff Huber        Name: Jeff Huber       Title: Manager
 




 
Huber Vossough 2020 GRAT U/A/D 08/18//2020
         

By:
/s/ Jeff Huber        Name: Jeff Huber       Title: Manager
 




 
Maywood Trust U/A/D 09/19/2012
         

By:
/s/ Jeff Huber        Name: Jeff Huber       Title: Manager
 




 
The Jeffrey T. Huber 2018 Grantor Retained Annuity Trust U/A/D 3/12/2018
         

By:
/s/ Jeff Huber        Name: Jeff Huber       Title: Manager
 










Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



 
Illumina, Inc.
         

By:
/s/ Francis deSouza       Name: Francis deSouza       Title: President & CEO  











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



 
Johnson & Johnson UK Treasury Company Limited
         

By:
/s/ Luc Freyne       Name: Luc Freyne       Title: Director
 










Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



       

 
/s/ Kwan Chee Chan       Kwan Chee Chan
     

 









Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



 
Madrone Opportunity Fund, L.P.
 
By: Madrone Capital Partners, LLC
Its: General Partner
         

By:
/s/ Greg Penner       Name: Greg Penner       Title: Manager
 










Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Merck Sharp & Dohme Corp.          

By:
/s/ Benjamin Thorner       Name: Benjamin Thorner       Title: SVP & Head of
BD&L, MRL  











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Milky Way Investments Group Limited          

By:
/s/ Despoina Zinonos       Name: Despoina Zinonos       Title: President  










Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Rainbow Horizon Limited          

By:
/s/ Jackson Law       Name: Jackson Law       Title: Managing Partner  









Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



       

 
/s/ William Rastetter
     
William Rastetter
     

 




 
The Rastetter Family Trust DTD Sept. 2, 2010, William and Marisa Rastetter,
Trustees
         

By:
/s/ William Rastetter       Name:
William Rastetter
      Title: Trustee
 




By:
/s/ Marisa Rastetter
      Name:
Marisa Rastetter
      Title: Trustee
 




 
The Investment 2002 Trust dated November 11, 2002
         

By:
/s/ William Rastetter
      Name:
William Rastetter
      Title:
Chairman, Neurocrine
 









Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



 
Sutter Hill Associates, LLC, a California limited liability company
         

By:
/s/ Jeff Bird
      Name:
Jeff Bird

      Title:
Managing Director, Sutter Hill Ventures
 




 
Sutter Hill Ventures, a California Limited Partnership
         

By:
/s/ Jeff Bird
      Name:
Jeff Bird

      Title:
Managing Director, Sutter Hill Ventures
 








Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



       

 
/s/ Wai Kwun Rossa Chiu       Wai Kwun Rossa Chiu      

 










Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.



  Waycross Ventures, LLC          

By:
/s/ Brook Byers       Name: Brook Byers       Title: Managing Partner  











Schedule 1(b)










[Selling Investor Signature Page to Selling Investor Support Agreement]

--------------------------------------------------------------------------------



Schedule 1(b)






Selling Investor
Class A
Common
Stock
Class B
Common
Stock
Series A
Preferred
Stock
Series B
Preferred
Stock
Series C
Preferred
Stock
Series D
Preferred
Stock
Restricted
Stock Units
Company
Stock
Options
                 








--------------------------------------------------------------------------------

Exhibit A


[Form of] Written Consent



